This Instrument Prepared by And
Upon Recordation Return to:

KATTEN MUCHIN ROSENMAN LLP
401 South Tryon Street, Suite 2600
Charlotte, North Carolina 28202
Attention: Daniel S. Huffenus, Esq.

NNN Lenox Medical, LLC,
a Delaware limited liability company, as assignor
(Borrower)
to
LaSalle Bank National Association, as assignee
(Lender)

ASSIGNMENT
OF LEASES AND RENTS

Dated: January 2, 2007

     
Location:
  6730 Lenox Center Court
Memphis, Tennessee

The maximum principal indebtedness for Tennessee recording tax purposes is
$0.00, tax having been paid in connection with the recording of Instrument
Number      [or Deed Book      , page      ] of record in the Office of the
Register for Shelby County, Tennessee

1 THIS ASSIGNMENT OF LEASES AND RENTS (“Assignment”) made as of the 2nd day of
January, 2007, by NNN Lenox Medical, LLC, a Delaware limited liability company,
having its principal place of business at 1551 N. Tustin Avenue, Suite 300,
Santa Ana, California 92705 (“Borrower”) to LaSalle Bank National Association, a
national banking association, having an address at 135 S. LaSalle Street,
Suite 3410, Chicago, Illinois 60603, Attn: Real Estate Capital Markets, its
successors and assigns, as assignee (“Lender”).

R E C I T A L S:

Borrower by its promissory note of even date herewith given to Lender is
indebted to Lender in the principal sum of Twelve Million and No/100ths Dollars
($12,000,000.00) in lawful money of the United States of America (together with
all extensions, renewals, modifications, substitutions and amendments thereof,
the “Note”), with interest from the date thereof at the rates set forth in the
Note, principal and interest to be payable in accordance with the terms and
conditions provided in the Note.

Borrower desires to secure the payment of the Debt (defined below) and the
performance of all of its obligations under the Note and the other Obligations
as defined in Recital B of the Security Instrument (defined below).

ARTICLE 1

ASSIGNMENT

Section 1.1 Property Assigned. Borrower hereby absolutely and unconditionally
assigns and grants to Lender the following property, rights, interests and
estates, now owned, or hereafter acquired by Borrower:

(a) Leases. All existing and future leases affecting the use, enjoyment, or
occupancy of all or any part of that certain lot or piece of land, more
particularly described in Exhibit A annexed hereto and made a part hereof,
together with the buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter located thereon (collectively, the “Property”) and the right, title
and interest of Borrower, its successors and assigns, therein and thereunder.

(b) Other Leases and Agreements. All other leases, subleases and other
agreements, whether or not in writing, affecting the use, enjoyment or occupancy
of the Property or any portion thereof now or hereafter made, whether made
before or after the filing by or against Borrower of any petition for relief
under 11 U.S.C. § 101 et seq., as the same may be amended from time to time (the
“Bankruptcy Code”) together with any extension, renewal or replacement of the
same, this Assignment of other present and future leases and present and future
agreements being effective without further or supplemental assignment. The
leases described in Subsection 1.1(a) and the leases and other agreements
described in this Subsection 1.1(b), together with all other present and future
leases and present and future agreements and any extension or renewal of the
same are collectively referred to as the “Leases”.

(c) Rents. All rents, additional rents, revenues, income, issues and profits
arising from the Leases and renewals and replacements thereof and any cash or
security deposited in connection therewith and together with all rents,
revenues, income, issues and profits from the use, enjoyment and occupancy of
the Property, and all royalties, overriding royalties, bonuses, delay rentals
and any other amount of any kind or character arising under any and all present
and all future oil, gas and mining Leases covering the Property or any part
thereof, and all proceeds and other amounts paid or owing to Borrower under or
pursuant to any and all contracts and bonds relating to the construction,
erection or renovation of the Property, whether paid or accruing before or after
the filing by or against Borrower of any petition for relief under the
Bankruptcy Code (collectively, the “Rents”).

(d) Bankruptcy Claims. All of Borrower’s claims and rights (the “Bankruptcy
Claims”) to the payment of damages arising from any rejection by a lessee of any
Lease under the Bankruptcy Code.

(e) Lease Guaranties. All of Borrower’s right, title and interest in and claims
under any and all lease guaranties, letters of credit and any other credit
support given by any guarantor in connection with any of the Leases
(individually, a “Lease Guarantor”, collectively, the “Lease Guarantors”) to
Borrower (individually, a “Lease Guaranty”, collectively, the “Lease
Guaranties”).

(f) Proceeds. All proceeds from the sale or other disposition of the Leases, the
Rents, the Lease Guaranties and the Bankruptcy Claims (collectively,
“Proceeds”).

(g) Other. All rights, powers, privileges, options and other benefits of
Borrower as lessor under the Leases and beneficiary under the Lease Guaranties,
including without limitation, the immediate and continuing right to make claim
for, receive, collect and receipt for, all Rents payable or receivable under the
Leases and all sums payable under the Lease Guaranties or pursuant thereto (and
to apply the same to the payment of the Debt or the Other Obligations), and to
do all other things which Borrower or any lessor is or may become entitled to do
under the Leases or the Lease Guaranties (collectively, “Other Rights”).

(h) Entry. The right, at Lender’s option, upon revocation of the license granted
herein, to enter upon the Property in person, by agent or by court-appointed
receiver, to collect the Rents.

(i) Power of Attorney. Borrower’s irrevocable power of attorney, coupled with an
interest, to take any and all of the actions set forth in Section 3.1 of this
Assignment and any or all other actions designated by Lender for the proper
management and preservation of the Property.

(j) Other Rights and Agreements. Any and all other rights of Borrower in and to
the items set forth in subsections (a) through (i) above, and all amendments,
modifications, replacements, renewals and substitutions thereof.

Section 1.2 Consideration. This Assignment is made in consideration of that
certain loan made by Lender to Borrower evidenced by the Note and secured by
that certain Deed of Trust, Security Agreement and Fixture Filing, given by
Borrower to or for the benefit of Lender, dated the date hereof, covering the
Property and intended to be duly recorded (the “Security Instrument”). The
principal sum, interest and all other sums due and payable under the Note, the
Security Instrument, this Assignment and the Other Security Documents (defined
below) are collectively referred to as the “Debt”. The documents other than this
Assignment, the Note or the Security Instrument now or hereafter executed by
Borrower and/or others and by or in favor of Lender which wholly or partially
secure or guarantee payment of the Debt are referred to herein as the “Other
Security Documents”.

Section 1.3 Termination of Assignment. Upon payment in full of the Debt, this
Assignment shall become null and void and shall be of no further force and
effect.

ARTICLE 2

TERMS OF ASSIGNMENT

Section 2.1 Present Assignment and License Back. The parties intend that this
Assignment grants a present, absolute, and unconditional assignment of the
Leases, Rents, Lease Guaranties and Bankruptcy Claims, Proceeds, and Other
Rights and shall, immediately upon execution, give Lender the right to collect
the Rents and other sums due under the Lease Guaranties and to apply them in
payment of the Debt. Such assignment and grant shall continue in effect until
the Debt is paid in full and all of the Other Obligations are fully satisfied.
Subject to the provisions set forth herein and provided there is no Default (as
defined below), Lender grants to Borrower a revocable license to enforce the
Leases and collect the Rents as they become due (excluding, however, any Lease
termination, cancellation or similar payments which Borrower agrees shall be
delivered to Lender and held in the TI and Leasing Reserve (as defined in the
Security Instrument)), and Borrower shall hold the same, in trust, to be applied
first to the payment of all impositions, levies, taxes, assessments and other
charges upon the Property, second to maintenance of insurance policies upon the
Property required hereby, third to the expenses of Property operations,
including maintenance and repairs required hereby, fourth to the payment of that
portion of the Indebtedness then due and payable, and fifth, the balance, if
any, to or as directed by Borrower. Borrower shall deliver such Rents to Lender
as are necessary for the payment of principal, interest and other sums payable
under the Loan Documents (as defined in the Security Instrument) as such sums
become due.

Borrower shall comply with and observe Borrower’s obligations as landlord under
all Leases. Borrower will not lease any portion of the Property for use which is
not consistent with the permitted use of the Property, except with the prior
written approval of Lender. Borrower, at Lender’s request, shall furnish Lender
with executed copies of all Leases, and all Leases and amendments thereto
hereafter entered into will be on a form of Lease previously approved by Lender.
All renewals of Leases and all proposed Leases for space in the Property shall
provide for rental rates comparable to existing local market rates and shall be
arms-length transactions.

Section 2.2 Notice to Lessees. Borrower hereby agrees to authorize and direct
the lessees named in the Leases or any other or future lessees or occupants of
the Property and all Lease Guarantors to pay over to Lender or to such other
party as Lender directs all Rents and all sums due under any Lease Guaranties
upon receipt from Lender of written notice to the effect that Lender is then the
holder of the Security Instrument and that a Default exists, and to continue so
to do until otherwise notified by Lender.

Section 2.3 Incorporation by Reference. All representations, warranties,
covenants, conditions and agreements contained in the Security Instrument as
same may be modified, renewed, substituted or extended are hereby made a part of
this Assignment to the same extent and with the same force as if fully set forth
herein.

ARTICLE 3

REMEDIES

Section 3.1 Remedies of Lender. Upon and during the continuance of an Event of
Default (as defined in the Security Instrument) (sometimes referred to herein as
a “Default”), the license granted to Borrower in Section 2.1 of this Assignment
shall automatically be revoked, and Lender shall immediately be entitled to
possession of all Rents and sums due under any Lease Guaranties, whether or not
Lender enters upon or takes control of the Property. In addition, Lender may, at
its option, without waiving such Default, without notice and without regard to
the adequacy of the security for the Debt, either in person or by agent, nominee
or attorney, with or without bringing any action or proceeding, or by a receiver
appointed by a court (which such appointment of receiver shall, upon application
to a court of competent jurisdiction, be a matter of strict right, without
notice), dispossess Borrower and its agents and servants from the Property,
without liability for trespass, damages or otherwise and exclude Borrower and
its agents wholly therefrom, and take possession of the Property and all books,
records and accounts relating thereto and have, hold, manage, lease and operate
the Property on such terms and for such period of time as Lender may deem proper
and either with or without taking possession of the Property in its own name,
demand, sue for or otherwise collect and receive all Rents and sums due under
all Lease Guaranties, including those past due and unpaid with full power to
make from time to time all alterations, renovations, repairs or replacements
thereto or thereof as may seem proper to Lender and may apply the Rents and sums
received pursuant to any Lease Guaranties to the payment of the following in
such order and proportion as Lender in its sole discretion may determine, any
law, custom or use to the contrary notwithstanding: (a) all expenses of managing
and securing the Property, including, without being limited thereto, the
salaries, fees and wages of a managing agent and such other employees or agents
as Lender may deem necessary or desirable and all expenses of operating and
maintaining the Property, including, without being limited thereto, all taxes,
charges, claims, assessments, water charges, sewer rents and any other liens,
and premiums for all insurance which Lender may deem necessary or desirable, and
the cost of all alterations, renovations, repairs or replacements, and all
expenses incident to taking and retaining possession of the Property;
(b) payment of all expenses for normal maintenance of the Property, and (c) the
Debt, together with all costs and reasonable attorneys’ fees. In addition, upon
the occurrence of a Default, Lender, at its option, may (1) complete any
construction on the Property in such manner and form as Lender deems advisable,
(2) exercise all rights and powers of Borrower, including, without limitation,
the right to negotiate, execute, cancel, enforce or modify Leases, obtain and
evict tenants, and demand, sue for, collect and receive all Rents from the
Property and all sums due under any Lease Guaranties, (3) either require
Borrower to pay monthly in advance to Lender or any receiver appointed to
collect the Rents, the fair and reasonable rental value for the use and
occupancy of such part of the Property as may be in possession of Borrower or
(4) require Borrower to vacate and surrender possession of the Property to
Lender or to such receiver and, in default thereof, Borrower may be evicted by
summary proceedings or otherwise.

Section 3.2 Other Remedies. Nothing contained in this Assignment and no act done
or omitted by Lender pursuant to the power and rights granted to Lender
hereunder shall be deemed to be a waiver by Lender of its rights and remedies
under the Note, the Security Instrument, or the Other Security Documents and
this Assignment is made and accepted without prejudice to any of the rights and
remedies possessed by Lender under the terms thereof. The right of Lender to
collect the Debt and to enforce any other security therefor held by it may be
exercised by Lender either prior to, simultaneously with, or subsequent to any
action taken by it hereunder. Borrower hereby absolutely, unconditionally and
irrevocably waives any and all rights to assert any setoff, counterclaim or
crossclaim of any nature whatsoever with respect to the obligations of Borrower
under this Assignment, the Note, the Security Instrument, the Other Security
Documents or otherwise with respect to the loan secured hereby in any action or
proceeding brought by Lender to collect same, or any portion thereof, or to
enforce and realize upon the lien and security interest created by this
Assignment, the Note, the Security Instrument, or any of the Other Security
Documents (provided, however, that the foregoing shall not be deemed a waiver of
Borrower’s right to assert any compulsory counterclaim if such counterclaim is
compelled under local law or rule of procedure, nor shall the foregoing be
deemed a waiver of Borrower’s right to assert any claim which would constitute a
defense, setoff, counterclaim or crossclaim of any nature whatsoever against
Lender in any separate action or proceeding).

Section 3.3 Other Security. Subject to Paragraph 3 of the Note, Lender may take
or release other security for the payment of the Debt, may release any party
primarily or secondarily liable therefor and may apply any other security held
by it to the reduction or satisfaction of the Debt without prejudice to any of
its rights under this Assignment.

Section 3.4 Non-Waiver. The exercise by Lender of the option granted it in
Section 3.1 of this Assignment and the collection of the Rents and sums due
under the Lease Guaranties and the application thereof as herein provided shall
not be considered a waiver of any default by Borrower under the Note, the
Security Instrument, the Leases, this Assignment or the Other Security
Documents. The failure of Lender to insist upon strict performance of any term
hereof shall not be deemed to be a waiver of any term of this Assignment.
Borrower shall not be relieved of Borrower’s obligations hereunder by reason of
(a) the failure of Lender to comply with any request of Borrower or any other
party to take any action to enforce any of the provisions hereof or of the
Security Instrument, the Note or the Other Security Documents, (b) the release
regardless of consideration, of the whole or any part of the Property, or
(c) any agreement or stipulation by Lender extending the time of payment or
otherwise modifying or supplementing the terms of this Assignment, the Note, the
Security Instrument or the Other Security Documents. Lender may resort for the
payment of the Debt to any other security held by Lender in such order and
manner as Lender, in its discretion, may elect. Lender may take any action to
recover the Debt, or any portion thereof, or to enforce any covenant hereof
without prejudice to the right of Lender thereafter to enforce its rights under
this Assignment. The rights of Lender under this Assignment shall be separate,
distinct and cumulative and none shall be given effect to the exclusion of the
others. No act of Lender shall be construed as an election to proceed under any
one provision herein to the exclusion of any other provision.

Section 3.5 Bankruptcy.

(a) Upon or during the continuation of a Default, Lender shall have the right to
proceed in its own name or in the name of Borrower in respect of any claim,
suit, action or proceeding relating to the rejection of any Lease, including,
without limitation, the right to file and prosecute, to the exclusion of
Borrower, any proofs of claim, complaints, motions, applications, notices and
other documents, in any case in respect of the lessee under such Lease under the
Bankruptcy Code.

(b) If there shall be filed by or against Borrower a petition under the
Bankruptcy Code, and Borrower, as lessor under any Lease, shall determine to
reject such Lease pursuant to Section 365(a) of the Bankruptcy Code, then
Borrower shall give Lender not less than ten (10) days’ prior notice of the date
on which Borrower shall apply to the bankruptcy court for authority to reject
the Lease. Lender shall have the right, but not the obligation, to serve upon
Borrower within such ten (10) day period a notice stating that (i) Lender
demands that Borrower assume and assign the Lease to Lender pursuant to
Section 365 of the Bankruptcy Code and (ii) Lender covenants to cure or provide
adequate assurance of future performance under the Lease. If Lender serves upon
Borrower the notice described in the preceding sentence, Borrower shall not seek
to reject the Lease and shall comply with the demand provided for in clause (i)
of the preceding sentence within thirty (30) days after the notice shall have
been given, subject to the performance by Lender of the covenant provided for in
clause (ii) of the preceding sentence.

Section 3.6 Security Deposits. All security deposits of lessees, whether held in
cash or any other form, shall be treated by Borrower as trust funds, shall not
be commingled with any other funds of Borrower and, if cash, shall be deposited
by Borrower in one or more segregated accounts at such commercial or savings
bank or banks as is reasonably satisfactory to Lender. Any bond or other
instrument which Borrower is permitted to hold in lieu of cash security deposits
under applicable legal requirements (a) shall be maintained in full force and
effect unless replaced by cash deposits as hereinabove described, (b) shall be
issued by an entity reasonably satisfactory to Lender, (c) shall, if permitted
pursuant to legal requirements, name Lender as payee or beneficiary thereunder
(or at Lender’s option, subject to applicable Borrower requirements, be fully
assignable to Lender), and (d) shall, in all respects, comply with applicable
legal requirements and otherwise be reasonably satisfactory to Lender. Borrower
shall, upon request, provide Lender with evidence reasonably satisfactory to
Lender of Borrower’s compliance with the foregoing. Following the occurrence and
during the continuance of any Default, Borrower shall, upon Lender’s request, if
permitted by applicable legal requirements, turn over to Lender the security
deposits (and any interest theretofore earned thereon) with respect to all or
any portion of the Property, to be held by Lender subject to the terms of the
Leases.

ARTICLE 4

NO LIABILITY, FURTHER ASSURANCES

Section 4.1 No Liability of Lender. This Assignment shall not be construed to
bind Lender to the performance of any of the covenants, conditions or provisions
contained in any Lease or Lease Guaranty or otherwise impose any obligation upon
Lender. Lender shall not be liable for any loss sustained by Borrower resulting
from Lender’s failure to let the Property after a Default or from any other act
or omission of Lender in managing the Property after a Default unless such loss
is caused by the gross negligence, willful misconduct and bad faith of Lender.
Lender shall not be obligated to perform or discharge any obligation, duty or
liability under the Leases or any Lease Guaranties or under or by reason of this
Assignment and Borrower shall, and hereby agrees, to indemnify, defend and hold
Lender harmless from, any and all liability, loss or damage which may or might
be incurred under the Leases, any Lease Guaranties under or by reason of this
Assignment and from any and all claims and demands whatsoever, including the
defense of any such claims or demands which may be asserted against Lender by
reason of any alleged obligations and undertakings on its part to perform or
discharge any of the terms, covenants or agreements contained in the Leases or
any Lease Guaranties. Should Lender incur any such liability, the amount
thereof, including costs, expenses and reasonable attorneys’ fees, shall be
secured by this Assignment and by the Security Instrument and the Other Security
Documents and Borrower shall reimburse Lender therefor immediately upon demand
and upon the failure of Borrower so to do Lender may, at its option, declare all
sums secured by this Assignment and by the Security Instrument and the Other
Security Documents immediately due and payable. This Assignment shall not
operate to place any obligation or liability for the control, care, management
or repair of the Property upon Lender, nor for the carrying out of any of the
terms and conditions of the Leases or any Lease Guaranties; nor shall it operate
to make Lender responsible or liable for any waste committed on the Property by
the tenants or any other parties, or for any dangerous or defective condition of
the Property, including without limitation the presence of any Hazardous
Substances (as defined in the Security Instrument), or for any negligence in the
management, upkeep, repair or control of the Property resulting in loss or
injury or death to any tenant, licensee, employee or stranger.

Section 4.2 No Mortgagee in Possession. Nothing herein contained shall be
construed to consider Lender a mortgagee in possession in the absence of the
taking of actual possession of the Property by Lender. In the exercise of the
powers herein granted Lender, no liability shall be asserted or enforced against
Lender, all such liability being expressly waived and released by Borrower.

Section 4.3 Further Assurances. Borrower will, at the cost of Borrower, and
without expense to Lender, execute, acknowledge and deliver all and every such
further acts, conveyances, assignment, notices of assignments, transfers and
assurances as Lender shall, from time to time, require for the better assuring,
conveying, assigning, transferring and confirming unto Lender the property and
rights hereby assigned or intended now or hereafter so to be, or which Borrower
may be or may hereafter become bound to convey or assign to Lender, or for
carrying out the intention or facilitating the performance of the terms of this
Assignment or for filing, registering or recording this Assignment and, on
demand, will execute and deliver and hereby authorizes Lender to execute in the
name of Borrower to the extent Lender may lawfully do so, one or more financing
statements, chattel mortgages or comparable security instruments, to evidence
more effectively the lien and security interest hereof in and upon the Leases.

ARTICLE 5

MISCELLANEOUS PROVISIONS

Section 5.1 Conflict of Terms. In case of any conflict between the terms of this
Assignment and the terms of the Security Instrument, the terms of the Security
Instrument shall prevail.

Section 5.2 No Oral Change. This Assignment and any provisions hereof may not be
modified, amended, waived, extended, changed, discharged or terminated orally,
or by any act or failure to act on the part of Borrower or Lender, but only by
an agreement in writing signed by the party against whom the enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

Section 5.3 Certain Definitions. Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Assignment may be used interchangeably in singular or plural form and the word
“Borrower” shall mean “each Borrower and any subsequent owner or owners of the
Property or any part thereof or interest therein”, the word “Lender” shall mean
“Lender and any subsequent holder of the Note,” the word “Note” shall mean “the
Note and any other evidence of indebtedness secured by the Security Instrument,”
the word “person” shall include an individual, corporation, partnership, limited
liability company, trust, unincorporated association, government, governmental
authority, and any other entity, the word “Property” shall include any portion
of the Property and any interest therein, the phrases “attorneys’ fees” and
“counsel fees” shall include any and all reasonable attorneys and paralegal fees
and disbursements, and the word “Debt” shall mean the principal balance of the
Note with interest thereon as provided in the Note and the Security Instrument
and all other sums due pursuant to the Note, the Security Instrument, this
Assignment and the Other Security Documents; whenever the context may require,
any pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

Section 5.4 Authority. Borrower represents and warrants that it has full power
and authority to execute and deliver this Assignment and the execution and
delivery of this Assignment has been duly authorized and does not conflict with
or constitute a default under any law, judicial order or other agreement
affecting Borrower or the Property.

Section 5.5 Inapplicable Provisions. If any term, covenant or condition of this
Assignment is held to be invalid, illegal or unenforceable in any respect, this
Assignment shall be construed without such provision.

Section 5.6 Counterparts. This Assignment may be executed in several
counterparts, each of which counterparts shall be deemed an original instrument
and all of which together shall constitute a single Assignment.

Section 5.7 Choice of Law. THIS ASSIGNMENT SHALL BE GOVERNED, CONSTRUED, APPLIED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES, PROVIDED, HOWEVER, THAT TO THE EXTENT THE
MANDATORY PROVISIONS OF THE LAWS OF ANOTHER JURISDICTION RELATING TO (i) THE
PERFECTION OR THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTERESTS IN ANY OF THE PROPERTY, (ii) THE LIEN, ENCUMBRANCE OR OTHER INTEREST
IN THE PROPERTY GRANTED OR CONVEYED BY THIS ASSIGNMENT, OR (iii) THE
AVAILABILITY OF AND PROCEDURES RELATING TO ANY REMEDY HEREUNDER OR RELATED TO
THIS ASSIGNMENT ARE REQUIRED TO BE GOVERNED BY SUCH OTHER JURISDICTION’S LAWS,
SUCH OTHER LAWS SHALL BE DEEMED TO GOVERN AND CONTROL.

Section 5.8 Notices. All notices required or permitted hereunder shall be given
as provided in the Security Instrument.

Section 5.9 Waiver of Trial by Jury. BORROWER HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THE LOAN EVIDENCED BY THE NOTE, THE APPLICATION FOR THE LOAN
EVIDENCED BY THE NOTE, THIS ASSIGNMENT, THE NOTE, THE SECURITY INSTRUMENT OR THE
OTHER SECURITY DOCUMENTS OR ANY ACTS OR OMISSIONS OF LENDER, ITS OFFICERS,
EMPLOYEES, DIRECTORS OR AGENTS IN CONNECTION THEREWITH. THIS WAIVER IS
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY BORROWER AND BORROWER
ACKNOWLEDGES THAT NO PERSON ACTING ON BEHALF OF LENDER HAS MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO
MODIFY OR NULLIFY ITS EFFECT. BORROWER FURTHER ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN CONNECTION WITH
THIS ASSIGNMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF ITS OWN FREE WILL, AND IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS
WAIVER WITH COUNSEL.

Section 5.10 Liability. If Borrower consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several. This Assignment shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.

Section 5.11 Headings, etc. The headings and captions of various paragraphs of
this Assignment are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

Section 5.12 Number and Gender. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

Section 5.13 Costs and Expenses of Borrower. Wherever pursuant to this
Assignment it is provided that Borrower pay any costs and expenses, such costs
and expenses shall include, but not be limited to, reasonable legal fees and
disbursements of Lender, whether with respect to retained firms, the
reimbursement of the reasonable expenses for in-house staff or otherwise.

Section 5.14 Successors and Assigns. Borrower may not assign its rights under
this Assignment. Borrower hereby acknowledges and agrees that Lender may assign
this Assignment without Borrower’s consent. Subject to the foregoing, this
Assignment shall be binding upon, and shall inure to the benefit of, Borrower
and Lender and their respective successors and assigns and any subsequent owner
of the Property.

THIS ASSIGNMENT, together with the covenants and warranties therein contained,
shall inure to the benefit of Lender and any subsequent holder of the Security
Instrument and shall be binding upon Borrower, its heirs, executors,
administrators, successors and assigns and any subsequent owner of the Property.

[THE REMAINDER OF THIS PAGE IS
INTENTIONALLY LEFT BLANK]

2

IN WITNESS WHEREOF, Borrower has executed this instrument as of the day and year
first above written.

 
 
BORROWER:

      NNN Lenox Medical, LLC, a Delaware limited liability company

 
   
By:
  NNN Lenox Medical Member, LLC, a Delaware limited
liability company, its sole member
 
   
By:
  Triple Net Properties, LLC, a Virginia limited liability
company, its sole member
 
   
 
  By: /s/ Richard Hutton
 
   
 
  Name: Richard Hutton
 
   
 
  Its: Executive Vice President
 
   
 
   

3

STATE OF CALIFORNIA

COUNTY OF ORANGE

Before me, a Notary Public of the state and county mentioned, personally
appeared Richard Hutton, with whom I am personally acquainted (or proved to me
on the basis of satisfactory evidence), and who, upon oath, acknowledged
himself/herself to be the Executive VP of Triple Net Properties, LLC, a Virginia
limited liability company, the sole member of NNN Lenox Medical Member, LLC, a
Delaware limited liability company, the sole member of NNN Lenox Medical, LLC, a
Delaware limited liability company, the within named bargainor, and that he/she
as such Executive VP, executed the foregoing instrument for the purposes therein
contained, by personally signing the name of the Triple Net Properties, LLC, the
sole member of NNN Lenox Medical Member, LLC, a Delaware limited liability
company, the sole member of NNN Lenox Medical, LLC, by himself/herself as
Executive VP.

WITNESS my hand and seal, at office in (county) Orange, California (state), this
26th day of December, 2006.

/s/ J. Hu

Notary Public

My Commission Expires: September 30, 2009.

[AFFIX NOTARY SEAL]

4